DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on October 05, 2021, for Application, title: “Onboarding Quasi-Customers In A Disaster Zone”.

Status of the Claims
Claims 1-3, 5-9, 11-14, and 16-20 were pending.  By the 10/05/2021 Response, claims 1, 13, and 19 have been amended, and no claim has been added or cancelled.  Claim 4, 10, and 15 were previously canceled.  Accordingly, claims 1-3, 5-9, 11-14, and 16-20 remain pending in the application and have been examined.

Priority
This application was filed on 11/15/2018 and claims no other priority.

Allowable Subject Matter
Claims 1-3, 5-9, 11-14, and 16-20 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The 101 rejection is withdrawn.  The present application is directed to a method for securely launching a temporary financial system nested within a permanent financial “… activating the mobile ATM in the locale in response to a determining that the mobile ATM is located within the locale of the disaster event, the mobile ATM equipped to provide secure services for performing transactions, data-handling and communications; receiving a request at the mobile ATM from a new-quasi-user attempting to gain electronic access to the temporary financial system; … concurrent to the simulating and separating: filtering through the permanent financial system; and allowing accessing, via the temporary financial system, a subset of available services from a set of available services within the permanent financial system while maintaining a secure blockage to & remaining set of services within the permanent financial system, wherein each of the set of available services and subset of available services is an application program comprising computer executable instructions for executing disaster-relief functions; and when the locale’s infrastructure is repaired: deleting the profile-data of the new-quasi-user from the quasi customer database of the temporary financial system; terminating the account profile associated with the profile-data; and in response to deleting the profile-data, deactivating the mobile ATM.” are found to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.  In brief, 
Furthermore, the 102/103 art rejections are withdrawn because the arts on the record either individually or in combination with others did not teach every elements of the claims.  In addition, NPL (non-patent literature) searches using the Dialog and Google tools did not find an art that teach every elements of the claims.  Therefore, independent claims 1, 13, and 19 are allowable.  Dependent claims 2-3, 5-9, 11-12, 14, and 16-20 are also allowable because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 (renumbered from claims 1-3, 5-9, 11-14, and 16-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697